


Exhibit 10.21
November 12, 2012




The LARRK Foundation
Attention: Robert P. Jornayvaz III
707 17th Street
Suite 4175
Denver, CO 80202


Dear Bob:


Intrepid Potash, Inc. hereby provides notice pursuant to paragraph 2 of the
Sublease Agreement between Intrepid Potash, Inc. and The LARRK Foundation, dated
December 17, 2008 (the “Sublease”), that Intrepid Potash, Inc. shall terminate
the Sublease effective December 1, 2012.  As you and I have discussed, The LARRK
Foundation has agreed to waive its right under paragraph 2 of the Sublease to
ninety (90) days' prior written notice of this termination.  Intrepid Potash,
Inc. acknowledges its continuing obligations under the Sublease including those
arising as a result of the termination of it and shall honor those obligations.


Should you have any questions or concerns about this matter, please contact me.


Very truly yours,




/s/ Martin D. Litt


Martin D. Litt
Executive Vice President, General Counsel & Secretary








